Citation Nr: 1620100	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  08-25 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to March 1974.

This appeal to the Board of Veterans' Appeals (Board) arose from November 2006 and August 2010 rating decisions.

In the November 2006 rating decision, the RO denied, inter alia, service connection for bilateral hearing loss and right and left knee disabilities.  In February 2007, the Veteran filed a notice of disagreement (NOD) as to these denials.  The RO issued a statement of the case (SOC) in July 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2008, in which he requested a Board video-conference hearing.

In the August 2010 rating decision, the RO denied, inter alia, service connection for type 2 diabetes mellitus.  In September 2010, the Veteran filed an NOD with the denial.   An SOC was issued in May 2011, and the Veteran filed a substantive appeal (via a VA Form 9) in June 2011, in which he stated that he did not want a hearing before a Veterans Law Judge of the Board.  

In a September 2011 correspondence, the Veteran indicated that he desired a Board video-conference hearing.  The requested hearing was held in November 2011 before the undersigned Veterans Law Judge; a transcript of this hearing has been associated with the claims file.

During the Board hearing, the Veteran's representative submitted a written statement indicating that the Veteran wished to withdraw from appeal the claims for service connection for right hip disability, left hip disability, low back disability, bilateral eye disability, and hypertension.

In February 2012, the Board denied the service connection claims  for bilateral hearing loss and type 2 diabetes mellitus (claimed as due to Agent Orange exposure), and remanded the claims for right and left knee disabilities to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claims (as reflected in an October 2012 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.

As regards the matter of representation, the Board notes that the claims file includes an April 2006 power of attorney (POA) in favor of the American Legion.  After several attempts to change his POA, most recently, in September 2014, the Veteran executed a POA in favor of Disabled American Veterans, an organization that has assisted him in recent years, to include with respect to the April 2016 Appellant's Post-Remand Brief with respect to the claims on appeal.  The Board recognizes the change in representation. 

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Veteran also has a separate paperless, electronic file in the Virtual VA claims processing system.  
 
For reasons expressed below, the remaining claims on appeal are, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.



REMAND

Unfortunately, the Board finds that further AOJ action on the claim of service connection for right and left knee disabilities  remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.  .

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

As detailed in the Board's prior remand, the RO's adjudication of the claims should include consideration of all evidence added to the record since the RO's last adjudication of the claims, including all evidence received since the issuance of the October 2012 SSOC (to include VA records dated from November 2012 to May 2013 in the Veteran's VBMS file).  Additionally, the RO was to obtain from the VA Medical Center (VAMC) in Alexandria, Louisiana all outstanding, pertinent records of evaluation and/or treatment of the Veteran from June 2013 to the present.  

As discussed in the Introduction, VA treatment records dated from July 2013 to April 2014 were obtained and associated with the claims file.  See CAPRI, receipt date May 2, 2014 located in Virtual VA.  After accomplishing further action pursuant the April 2014 remand (to include obtaining a VA medical examination and opinion, as directed), the AMC continued to deny the claims  in an October 2014 SSO).  However, careful review of the SSOC reveals that the AMC did not review the additional VA treatment records obtained; rather,  the only treatment records identified in the SSOC were  VA treatment records from the Alexandria VAMC dated from August 30, 2010 to May 14, 2013.  As such, the Board's directive regarding full review of the record has not been accomplished, necessitating further remand.  See Stegall, supra. .

The Board also points out that given the date of the most recent VA treatment record associated with the claims file (April 2014), s more recent records likely exist.  Hence, on remand, the AOJ should obtain from the Alexandria VAMC all pertinent, outstanding records dated since April 2014.  The Board points out that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities. 

Also, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal (to include as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A.  5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Alexandria VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran since April 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

4.  If the Veteran responds, assist herein obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra. 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (to particularly include VA treatment records dated from July 2013 to April 2014 (of record but not previously considered), as well as all additional evidence  added to the VBMS and/or Virtual VA file(s) since the last adjudication of the claim in  October 2014) and legal authority.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015)..



